THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

Exhibit 10.5

 

SECOND AMENDMENT

TO PURCHASE AGREEMENT

 

 

This Second Amendment to Purchase Agreement (the “Amendment”) is made as of the
final date of signature by the parties below by and between Mabtech AB, whose
registered office is at Augustendalsvägen 9, SE-131 52, Nacka Strand, Sweden,
hereinafter referred to as “Seller” or “Mabtech” and Oxford Immunotec Limited,
whose registered office is at 94C Innovation Drive, Milton Park, Abingdon,
Oxfordshire OX14 4RZ, UK, hereinafter referred to as “Buyer” or “OI”.

 

WHEREAS:

 

A.

The parties entered into a Purchase Agreement dated February 6, 2010, as amended
by the Amendment to Purchase Agreement on September 10, 2013 (hereinafter
referred to as the “Purchase Agreement”).

 

B.

The parties have agreed to amend certain terms and conditions of the Purchase
Agreement.

 

 

NOW, THEREFORE, IT IS HEREBY AGREED as follows:

 

1

Definitions

 

1.1

The terms defined in the Purchase Agreement shall have the same meaning in this
Amendment, unless otherwise expressly agreed in this Amendment.

 

1.2

For the avoidance of doubt, (a) each instance of “[***]” in the Purchase
Agreement, as amended hereby, refers to [***]; and (b) each instance of “[***]”
in the Purchase Agreement, as amended hereby, refers to [***].

 

2

Amendments

 

2.1

Section 5.1 of the Agreement is hereby amended and restated in its entirety as
follows:

 

“The term of this Agreement shall be deemed to commence on 1st January 2010 (the
"Effective Date") and remain in effect for an initial period ending 31st
December 2023, unless terminated earlier by either party in accordance with
Section 13.2 below. The Agreement shall continue indefinitely thereafter unless
terminated by either party in accordance with Sections 13.1 or 13.2 below.”

 

 

--------------------------------------------------------------------------------

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

 

 

2.2

Section 13.1 of the Agreement is hereby amended and restated in its entirety as
follows:

 

“In addition to what is provided in Sections 13.2 and 13.3, this Agreement may
be terminated by either party by giving the other party not less than twelve
(12) months prior written notice, provided that such notice shall not be given
causing the Agreement to terminate before 31st December 2023.”

 

2.3

The following is hereby added to Schedule 3:

 

“Beginning in 2018, the price for the Products shall be:

Antibody

Price (SEK)

[***]

[***]

[***]

[***]

 

No price increases shall occur prior to the [***] calendar year and the above
pricing shall be subject to the following cumulative volume discounts based on
orders placed during a given calendar year:

 

Antibody

Volym

Discount

Volym

Discount

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

By way of example, if OI places two orders during a given calendar year for
[***], the first of which is for [***], and the second of which is also for
[***], the first [***] of [***] shall be at a [***]% discount and the balance at
a [***]% discount.

 

The foregoing volume discounts shall be determined by applying the percentage
discount from the then applicable price and rounding down to the nearest cent.

 

Additionally, OI shall pay an amount equal to [***] per bottle of [***] packaged
in accordance with the applicable Specifications. The price should be subject to
change according to the Swedish consumer price index.

 

2.4

With respect to the parties’ agreed undertaking under the Purchase Agreement to
negotiate and enter into an escrow agreement, and have Seller’s manufacturing
process protocol deposited with an escrow agent and released to Buyer under
certain situations, for the Buyer’s subsequent use, the parties have agreed on
the further terms attached hereto as Appendix 1. Within sixty (60) days
following the execution of this Amendment, the parties shall negotiate and enter
into, with an independent escrow agent, an escrow agreement, in a form with
substantially similar provisions to those set forth in the form attached hereto
as Appendix 2 (the “Escrow Agreement”). The escrow agent shall be selected
jointly by Buyer and Seller exercising reasonable discretion. The parties shall
equally bear the fees charged by such escrow agent, and, unless the escrow agent
separately invoices each party for its respective share of such fees, Buyer
shall pay the escrow agent’s fees as they become due and either (i) deduct
one-half (1/2) of any such fees from the next payment due by Buyer to Mabtech
hereunder; or (ii) separately invoice Seller for one-half (1/2) of any such
fees. In the event of contradiction between the Escrow Agreement and the body of
this Agreement and Appendix 1, as between the parties, the following order of
precedence shall apply: 1) the body of this Agreement; 2) Appendix 1; and 3) the
Escrow Agreement.

 

 

--------------------------------------------------------------------------------

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

 

 

2.5

The following is hereby added as a new Section 12.3:

 

12.3. Notwithstanding the foregoing, Mabtech acknowledges that OI and its
affiliates have and may continue to have legal obligations to file this
Agreement and any amendments hereto with the US Securities and Exchange
Commission (“SEC”) and to generally describe the relationship between the
parties established by this Agreement in SEC filings. Mabtech hereby consents to
OI doing so in the reasonable discretion of its legal counsel.

 

3

Miscellaneous

 

3.1

This Amendment and its Appendix 1 shall constitute an integrated part of the
Purchase Agreement and all the other provisions, not amended in this Amendment,
shall remain effective. Hence, for the avoidance of doubt, the provisions of
Section 19 of the Purchase Agreement, including the provisions on governing law
and dispute resolution shall apply to any dispute, controversy or claim arising
under this Amendment or Appendix 1.

 

3.2

This Amendment shall become effective upon its execution by both parties.

 

This Amendment has been executed in two (2) copies, of which each party has
taken one.

 

MABTECH AB

OXFORD IMMUNOTEC LIMITED

   

By: /s/ Staffan Paulie

By: /s/ Peter Edwardson

Name: Staffan Paulie

Name: Peter Edwardson

Title: CEO

Title: SVP and Head of Blood Screening

Date: Nov. 16, 2017 Date: 17th Nov 2017

     

 

--------------------------------------------------------------------------------

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

 

 

Appendix 1

 

[APPENDIX 1 TO SECOND AMENDMENT TO PURCHASE AGREEMENT

TERMS AND CONDITIONS FOR MANUFACTURING LICENSE AND ESCROW]

 

 

1.

Definitions

 

 

1.1.

“Release Event” shall mean any event entitling OI to practice its Manufacturing
License as contemplated under Section 4.1 below;

 

1.2.

“Mabtech Technology” shall mean Mabtech’s confidential and proprietary
technology and know-how useful to manufacturing the Antibodies;

 

1.3.

“Documentation” shall mean Mabtech’s documentation and records in relation to
the manufacturing of the Antibodies, as the same may be modified, supplemented
or amended from time to time;

 

1.4.

“Escrow Agreement” shall have the meaning as set forth in the body of the
Amendment;

 

1.5.

“Escrowed Materials” shall mean the Documentation, including all corrections,
modifications, enhancements and improvements from time to time made by Mabtech
and to be deposited with the Escrow Agent as Revisions.

 

1.6.

“Manufacturing License” shall have the meaning ascribed thereto in Section 2.1
below.

 

1.7.

“Antibodies”, “Diagnostic Kits”, “Field” and “Product” shall have the meanings
as ascribed to those terms in the Purchase Agreement; and

 

1.8.

“Revisions” means any corrections, revisions, updates or enhancements made by
Mabtech to the Documentation from time to time.

 

2.

License and Deposit of Escrowed Materials

 

 

2.1.

Mabtech hereby grants to OI and its Affiliates, under Mabtech’s rights to the
Mabtech Technology, a non-exclusive, worldwide, irrevocable, perpetual,
transferable, sub-licensable, royalty free and fully paid up license to use the
Escrowed Materials, effective only if and as from the date when the same are
released to OI from escrow pursuant to Section 4 of this Appendix 1, for the
sole purpose of (i) manufacturing (or having manufactured on its behalf) the
Product and Diagnostic Kits, (ii) selling Diagnostic Kits for use in the Field,
and (iii) research and development itself of new assays in the Field (the
“Manufacturing License”).

 

2.2.

Within thirty (30) calendar days of the execution of an Escrow Agreement by all
parties thereto, Mabtech shall deposit the Documentation with the Escrow Agent
to be held by it in trust for the benefit of [the parties] pursuant to the terms
of this Appendix 1 and the Escrow Agreement. Concurrent with such deposit and
annually thereafter during the Term (as defined below), Mabtech shall deliver to
OI a certificate of an officer who by his or her position will have knowledge
stating that copies of all Documentation in its possession or control have been
deposited with the Escrow Agent as Escrowed Materials and that the Escrowed
Materials are complete and accurate and sufficient to permit a person reasonably
skilled in the art to be able to implement the manufacture of the Antibodies.

 

 

--------------------------------------------------------------------------------

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

 

 

 

2.3.

In the event Mabtech makes any Revisions to the Documentation, Mabtech shall
promptly deposit documentary materials evidencing such Revisions with the Escrow
Agent to be held by it in trust for the benefit of the parties pursuant to the
terms of this Appendix 1 and the Escrow Agreement. Mabtech will provide OI with
notice of all such deposits and an updated certification as contemplated by
Section 2.2 above.

 

2.4.

Mabtech will replace any and all Escrowed Materials in the event of any loss or
damage to the Escrowed Materials held by the Escrow Agent.

 

2.5.

Mabtech hereby represents, warrants and covenants in favor of OI that the
Escrowed Materials shall be complete and accurate and sufficient to permit a
person reasonably skilled in the art to implement the manufacture of the
Antibodies.

 

[TO BE ALIGNED WITH ESCROW AGENT REQUIRED TERMS]

 

3.

Duration of Escrow Terms

 

 

3.1.

The terms set forth in this Appendix 1 and the Escrow Agreement shall terminate
only upon the earlier to occur of:

 

3.1.1.

The date on which the Escrow Agent delivers the Escrowed Materials to OI or
Mabtech in accordance with the terms of the Escrow Agreement;

 

3.1.2.

The date on which OI elects to terminate the Escrow Agreement pursuant to
Section 3.2 hereof; or

 

3.1.3.

Upon the joint notice of OI and Mabtech.

 

3.2.

OI may elect to terminate the Escrow Agreement at any time by giving written
notice to the Escrow Agent and Mabtech, upon which the Escrowed Materials shall
be returned to Mabtech.

 

[TO BE ALIGNED WITH ESCROW AGENT REQUIRED TERMS]

 

4.

Release Event

 

 

4.1.

Mabtech and OI agree that OI shall be entitled to receive a copy of the
Documentation by having the Escrowed Materials released to OI, if mutually
agreed by the Parties or upon OI’s termination of the Purchase Agreement in
accordance with Sections 13.2.1, 13.2.2 and 13.2.3 thereof (such a termination
referred to as a “Release Event”).

 

4.2.

For the avoidance of doubt, disputes as to whether a Release Event has occurred
shall be resolved in accordance with the dispute resolution provisions of the
Purchase Agreement.

 

 

--------------------------------------------------------------------------------

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

 

 

Appendix 2

[APPENDIX 2 TO SECOND AMENDMENT TO PURCHASE AGREEMENT

FORM OF ESCROW AGREEMENT]

 

 

 

 

 

ESCROW AGREEMENT

 

between

Mabtech AB,

Oxford Immunotec Ltd

and

[ ]

 

 

 

 

[Datum]

 

 

--------------------------------------------------------------------------------

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

 

 

 

1.

Background information

9

2.

Definitions

9

3.

DEPOSIT OF DOCUMENTS

10

4.

AGent’s obligations

10

5.

Seller’s obligations and warranties

10

6.

RELEASE OF THE ESCROW

11

7.

LIABILITY AND INDEMNIFICATION

11

8.

NOTICES

12

9.

COST AND CHARGES

13

10.

Term

13

11.

ENTIRE AGREEMENT

13

12.

ASSIGNMENTS

13

13.

INVALIDITY

13

14.

Confidentiality

14

15.

WAIVER

14

16.

GOVERNING LAW AND DISPUTES

14

 

 

--------------------------------------------------------------------------------

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

 

 

This ESCROW AGREEMENT (this “Escrow Agreement”) is entered into on [DD MM YYYY]
and made between:

 

(1)

Mabtech AB, having its registered office at Augustendalstorget 3, SE-131 52
Nacka Strand, Sweden (the “Seller”);

 

(2)

Oxford Immunotec Limited, having its registered office at 94C Innovation Drive,
Milton Park, Abingdon, OX14 4RZ, United Kingdom (the “Purchaser”); and

 

(3)

[ ], having its registered office [ ] (the “Agent”).

 

The Purchaser, Seller and the Agent are hereinafter jointly referred to as the
“Parties” and individually as a “Party”.

 

1.

Background information

 

1.1

The Seller and the Purchaser have entered into a Purchase Agreement dated 6th
February 2010, amended by way of an Amendment to Purchase Agreement as of 10th
September 2013, and a Second Amendment to Purchase Agreement as of [ ] (together
below referred to as the “Purchase Agreement”) by which the Seller has
undertaken to manufacture and sell Antibodies (as defined in said Purchase
Agreement) to Purchaser.

 

1.2

Pursuant to the provisions of the above Amendments to Purchase Agreement, the
Seller and the Purchaser have agreed that a copy of the Seller’s manufacturing
process protocol for the Antibodies will be deposited with an escrow agent and
released to Purchaser under certain situations. The Seller and Purchaser have
agreed that the documents to be deposited pursuant to said provision are those
identified in Appendix 1 (below together referred to as the “Escrow Documents”).

 

1.3

The Parties have appointed [***] as Agent and the Agent has accepted such
appointment.

 

1.4

This Escrow Agreement sets forth the terms and conditions on which the Agent
shall hold and administrate the Escrow Documents.

 

2.

Definitions

 

2.1

Unless otherwise defined in this Escrow Agreement, words and expressions defined
in the Purchase Agreement shall have the same meaning in this Escrow Agreement.

 

2.2

In this Escrow Agreement, the following words and expressions shall have the
following meanings:

 

“Agent” shall mean [     ].

 

“Business Day” shall mean a day during which banks in Sweden are open for
business, however always excluding Saturdays.

 

“Escrow Agreement” shall mean this Escrow Agreement and all the schedules and
Appendixes attached hereto, each of which is part of this Escrow Agreement.

 

”Escrow Documents” shall mean the documents identified in Appendix 1.

 

9

--------------------------------------------------------------------------------

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

 

 

“Joint Notice” shall mean a written notice duly signed by the Purchaser and the
Seller in the form set forth in Appendix 2, to be accompanied by certified
copies of documentation showing the respective signing person/s identity and
authority to sign for the respective company.

 

“Package” shall have the meaning defined in Section 3 below.

 

3.

DEPOSIT OF DOCUMENTS

 

The Seller shall, within thirty (30) days from the day on which all Parties
signed this Escrow Agreement, deposit with the Agent one (1) sealed package
containing one (1) complete copy of the Escrow Documents (such package is below
referred to as the “Package”). The Escrow Documents are to be stored on [a DVD],
in the format of [X], unless otherwise agreed. The Seller shall state the
following on the outside of the Package to be deposited:

 

 

1)

the name of the parties;

 

 

2)

the date of deposit; and

 

 

3)

a declaration of items deposited.

 

The size of the Package must not, unless otherwise agreed, exceed the following
size: [X].

 

The Agent is only responsible for deposition made in accordance with the terms
and conditions stated above and is entitled, at the Seller’s risk, to return any
Package that is not deposited accordingly.

 

4.

AGent’s obligations

 

The Agent shall:

 

 

1)

within seven (7) days from receipt of a Package in accordance with the terms and
conditions of Section 3 above (and, if applicable, Section 5 item 2 below),
confirm to the Seller and the Purchaser in writing its receipt thereof to the
Seller and the Purchaser;

 

 

2)

subject to the terms and conditions of this Escrow Agreement, store deposited
Package/s with care in Sweden;

 

 

3)

not release any Package, the Escrow Documents or any other material contained
therein, otherwise than in accordance with this Escrow Agreement;

 

 

4)

not open, take part of, copy or in any way use the Escrow Documents or any other
material contained in any Package;

 

 

5)

notify the Seller and the Purchaser if, at any time during the term of the
Escrow Agreement, a Package, the Escrow Documents or any other material
contained in any Package, has been damaged or destroyed and it has come to the
Agent’s knowledge.

 

5.

Seller’s obligations and warranties

 

5.1

The Seller shall:

 

10

--------------------------------------------------------------------------------

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

 

 

 

1)

be solely responsible for depositing a Package with the Agent within the time
limits and in the manner set out in Section 3 above;

 

 

2)

within fourteen (14) days of the receipt of a notification in accordance with
Section 4 item 5 above, deposit replacement copies of the Escrow Documents,
without requiring compensation, with the Agent in the manner set forth in
Section 3 above;

 

 

3)

at any time hold a copy of the latest deposited Escrow Documents;

 

5.2

The Seller warrants that the Package, when deposited with Agent hereunder,
contains complete and accurate copies of the Escrow Documents.

 

6.

RELEASE OF THE ESCROW

 

The Escrow Documents shall be released by the Agent in accordance with the
following:

 

 

a)

to the Seller and/or the Purchaser within three (3) Business Days following the
date that the Agent has (i) received a Joint Notice specifying the date and
recipient of the Escrow Documents and (ii) verified that the persons that have
signed the Joint Notice are duly authorized to do so; or

 

 

b)

to the Seller and/or the Purchaser within (a) three (3) Business Days following
the receipt by the Agent from the Purchaser or the Seller of a final arbitration
award, lawful decision, or a lawful judgment from a court of law for the release
of the Escrow Documents, specifying the date and recipient or (b) the time
required for the Agent to conclude that such arbitration award is legally
binding, however in no event later than within fifteen (15) Business Days
following the receipt of the arbitration award or lawful decision/judgement.

 

Each of Seller and Purchaser undertakes to promptly provide Agent with any
reasonably requested documentation that Agent may deem required to verify the
authority of the signatories to the Joint Notice as set forth under clause
6(a)(ii) above.

 

7.

LIABILITY AND INDEMNIFICATION

 

7.1

The Agent’s duties and responsibilities to the Seller and the Purchaser shall be
limited to those set forth in this Escrow Agreement and the Agent shall neither
be subject to nor obliged to recognize any other agreement between any or all of
the Parties hereto.

 

7.2

The Agent shall not be held liable for any action taken by the Agent, its
directors, officers, employees or any third party appointed by the Agent in good
faith in accordance with this Escrow Agreement. The Agent shall only be held
liable with respect to actions, claims, demands or proceedings, costs, charges,
expenses and other liabilities relating to this Escrow Agreement that arise by
reason of gross negligence or wilful wrong-doing by the Agent or any of its
directors, officers, employees or any third party appointed by the Agent.

 

7.3

The Seller and the Purchaser agree to indemnify, jointly and severally, the
Agent against all losses and damages suffered or incurred by the Agent in
connection with the fulfilment of its obligations under this Escrow Agreement
unless such losses or damages are suffered or occurred by reason of gross
negligence or wilful wrong-doing by the Agent or any of its directors, officers,
employees or any third party appointed by the Agent.

 

11

--------------------------------------------------------------------------------

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

 

 

7.4

The Agent shall not be held liable for any damage which has arisen due to an
enactment (Swedish or foreign), actions by any authority (Swedish or foreign),
actions of war, strike, blockade, lockout or other similar circumstances. The
exception with regards to strike, blockade and lockout shall be applicable even
though the Agent itself is exposed to or takes such actions.

 

8.

NOTICES

 

8.1

All notices, consents and other communications required or permitted under this
Escrow Agreement shall be made in writing and be deemed to have been duly given
by the Parties if delivered by hand or addressed and delivered by registered
mail or a widely recognized courier service to the addresses set forth below or
to such other addresses as may be given by written notice in accordance with
this Section.

 

If to the Seller:

 

[•]

 

with a copy to:

 

[•]

 

 

If to the Purchaser:

Oxford Immunotec Limited

Attn: Chief Operations Officer

94C Innovation Drive, Milton Park

Abingdon, Oxfordshire OX14 4RZ

United Kingdom

with a copy to:

Oxford Immunotec, Inc.

Attn: General Counsel

700 Nickerson Road, Suite 200

Marlborough, MA 01752

USA

 

 

If to the Agent

 

[•]

 

8.2

A notice to the Purchaser or the Seller shall be deemed to have been delivered

 

 

a)

if delivered by hand, upon actual delivery, and

 

12

--------------------------------------------------------------------------------

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

 

 

 

b)

three (3) Banking Days after delivery for conveyance of post if the notice has
been sent by registered mail.

 

8.3

For the purpose of this Escrow Agreement, a notice to the Agent shall not be
deemed to have been given until the Agent has confirmed the receipt of the
notice in accordance with this Section.

 

9.

COST AND CHARGES

 

9.1

Except as expressly otherwise provided herein, the Seller and the Purchaser,
respectively, shall bear their own costs and expenses incurred in connection
with this Escrow Agreement and the transactions contemplated herein, whether or
not such transactions shall be completed, including, without limitation, all
fees of its legal advisors, accountants and other advisors.

 

9.2

The Seller and the Purchaser agree that the Agent shall be entitled to the fees
and charges set forth in Appendix 3 (the “Escrow Fees”).

 

9.3

The Escrow Fees shall be shared equally by the Purchaser and the Seller and paid
against corresponding invoices issued by the Agent to each of the Purchaser and
the Seller.

 

10.

Term

 

Except as otherwise provided herein, this Escrow Agreement shall continue in
force until the earlier of (i) December 31, 2023 and (ii) the date of which all
deposited Escrow Documents have been released as provided in Section 6. This
Escrow Agreement may not be prematurely terminated by any party, except that
Seller and Purchaser, acting jointly, shall be entitled to terminate this Escrow
Agreement, at any time, with one (1) months’ notice, by a providing the Agent
with a written notice of termination signed by Seller and Purchaser. Upon
termination or expiration of this Escrow Agreement, the Escrow Documents shall
be released to the Seller unless otherwise agreed between the parties or
pursuant to a Joint Notice.

 

11.

ENTIRE AGREEMENT

 

This Escrow Agreement contains the entire agreement between the Parties in
connection with the subject matter of this Escrow Agreement and supersedes any
previous written or oral agreement between the Parties in relation to the
subject matters dealt with in this Escrow Agreement.

 

12.

ASSIGNMENTS

 

This Escrow Agreement shall be binding upon and inure to the benefit of the
successors and assignees of the Parties but shall not be assignable by any of
the Parties without the prior written consent of the other Parties.

 

13.

INVALIDITY

 

If any term or provision in this Escrow Agreement shall be held to be illegal or
unenforceable, in whole or in part, under any enactment or rule of law, such
term or provision or part shall to that extent be deemed not to form a part of
this Escrow Agreement but the enforceability of the remainder of this Escrow
Agreement shall not be affected.

 

13

--------------------------------------------------------------------------------

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

 

 

14.

Confidentiality

 

The Parties hereby undertake, unless absolutely forced to, or to the extent
required pursuant to applicable law (as determined by a party’s legal counsel),
including, but not limited to, to satisfy any requirement that the Purchaser’s
parent company publicly file material contracts with the U.S. Securities and
Exchange Commission, to not reveal

 

 

c)

the existence of or the content of this Escrow Agreement or arbitration award,
or

 

 

d)

information of negotiations, arbitrations or mediations under this Escrow
Agreement.

 

15.

WAIVER

 

No waiver by any of the Parties of any of the requirements hereof or of any of
its rights hereunder, or any variation of this Escrow Agreement shall have
effect unless given in writing and signed by the duly authorized representatives
of the other Parties.

 

16.

GOVERNING LAW AND DISPUTES

 

16.1

This Escrow Agreement shall be governed by and construed in accordance with the
laws of Sweden.

 

16.2

Any dispute, controversy or claim arising out of or in connection with this
Escrow Agreement, or the breach, termination or invalidity thereof, shall be
finally settled by arbitration in accordance with the Rules for the Arbitration
Institute of the Stockholm Chamber of Commerce.

 

16.3

If the dispute relates to a claim not exceeding SEK one million (1,000,000), the
rules for expedited arbitrations of the Arbitration Institute of the Stockholm
Chamber of Commerce shall apply.

 

16.4

The place of arbitration shall be Stockholm. The language to be used in the
arbitration proceedings shall be English.

 

 

--------------------------------------------------------------------------------

 

14

--------------------------------------------------------------------------------

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

 

 

This Escrow Agreement has been drawn up in three (3) identical copies, of which
the Seller, the Purchaser and the Agent have each received one copy.

 

 

Seller:   Purchaser:           MABTECH AB    OXFORD IMMUNOTEC LIMITED          
                                        Name: [Name]   Name: [Name]            
              Agent:               [***]                                      
Name: [Name]      

     

 

--------------------------------------------------------------------------------

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

 

 

 

APPENDIX 1

 

 

 

ESCROW DOCUMENTS

 

Document ID

Document Name

Description

                       

 

 

--------------------------------------------------------------------------------

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

 

 

APPENDIX 2

 

To: [the Agent]

 

 

 

 

Dear [•]

 

 

JOINT NOTICE TO RELEASE ESCROW DOCUMENTS

 

In accordance with Section [•] of the Escrow Agreement, entered into between [•]
and [•] as of [•] [YYYY] (the “Escrow Agreement”), we hereby jointly instruct
you as the Agent to release on [•] [YYYY] (the “Release Date”) the Escrow
Documents to the recipient as specified below;

 

[RECIPIENT]

[ADDRESS]

 

Words and expressions defined in the Escrow Agreement shall have the same
meaning when used herein. This notice shall governed by Section [•] (Governing
Law and disputes) in the Escrow Agreement.

 

[Place], [DD MM YYYY]   [Place], [DD MM YYYY]           MABTECH AB   OXFORD
IMMUNOTEC LIMITED                                                          
Name: [Name]   Name: [Name]  

  

 

--------------------------------------------------------------------------------

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  

 

 

 

APPENDIX 3

 

 

 

ESCROW FEES

 

[X]

 